Per Curiam,
This case, although called an appeal, has the effect only of a certiorari. We have nothing before us but the record. The principal grievance complained of is that the report of the viewers does not show that Samuel Gibson, the owner of the land through and over which the proposed private road is intended to pass, had personal notice of the time and place of meeting of the viewers, nor that he had notice of the time and place fixed for the assessment of damages. It is true that the report of the viewers does not state that notice had been given to the said Gibson. Exceptions to the report were filed in the court below setting forth this defect, whereupon the court permitted the viewers to amend their report. In their amended report they say: “ That Samuel H. Gibson, the owner of the land through which the said proposed private road is intended to pass, had actual personal notice of the time and place fixed for the meeting of viewers, and of the time and place fixed for the assessment of damages, and that he was personally present at both of these meetings, and was heard by the viewers both at the time and places fixed for the meeting of viewers-and for the assessment of damages, and that these facts were inadvertently omitted from our report, filed June 6, 1891.”
A mere clerical error in the report of viewers is always amendable : Beigh’s Road, 23 Pa. 302. The court below had ample power to send the report of the viewers back to them for correction, and this would have been the more regular practice. The action of the court, in accepting their amended report, may be regarded as the equivalent of its having been referred back to them, and cured any formal defect of the proceedings.
The appellants’ contention is based upon the merest technicality, and is without merit.
Proceedings affirmed.